DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,092,469 to Lillevold.
Regarding claim 1, Lillevold ‘469 discloses a portable movement assistance device comprising: a) a handle 48, wherein said handle is configured to accommodate the lifting and transfer of said device by a grip of a human hand (col. 8, lines 55-60); b) a platform 20, wherein the size of said platform is sufficient in size to accommodate a walker and a human using said walker; c) a base 50, wherein said base is configured to be placed on a floor; and d) a rotational component 55, wherein said rotational component contacts said base and said platform; and is configured to provide a rotational mechanism 
Regarding claim 2, Lillevold ‘469 discloses wherein said device is configured to be portable from a first location to a second location (col. 4, lines 15-25).
Regarding claim 5, Lillevold ‘469 discloses wherein said device comprises wheels 58 to move said device from a first location to a second location.
Regarding claim 7, Lillevold ‘469 discloses wherein said platform 20 is configured to stably accommodate a walker 30.
Regarding claim 8, Lillevold ‘469 discloses further comprising one or more engageable walker clasps 25 that when engaged are configured to clasp to a walker 30 and immobilize the walker in a stationary position (col. 4, lines 15-25).
Regarding claim 9, Lillevold ‘469 discloses wherein said platform 20 is configured to assist a person to rise from a first seated position to a standing position, rotate said person to a desired location and assist said person to a second seated position (col. 8, lines 5-46).
Regarding claim 11, Lillevold ‘469 discloses wherein said rotational component 55 comprises a lazy Susan mechanism.
Regarding claim 12, Lillevold ‘469 discloses wherein said device can be rotated by a caregiver (Fig. 8a).
Regarding claim 13, Lillevold ‘469 discloses wherein said device can be transported by a caregiver (col. 8, lines 55-60 and Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 4, 10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,092,469 to Lillevold.
Regarding claim 3, Lillevold ‘469 discloses wherein said device could weigh less than 30 pounds in that Lillevold ‘469 teaches that the platform could be various shapes, sizes and configurations.  Specifically, the size of the platform could directly affect the weight of the device.  Noting that the walker may be various configurations and is detachable from the platform.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to weigh less than thirty pounds for easy transport.
Regarding claim 4, Lillevold ‘469 discloses wherein said device could weigh less than 20 pounds in that Lillevold ‘469 teaches that the platform could be various shapes, sizes and configurations.  Specifically, the size of the platform could directly affect the weight of the device.  Noting that the walker may be various configurations and is detachable from the platform.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to weigh less than thirty pounds for easy transport.
Regarding claim 10, Lillevold ‘469 discloses wherein said device could be configured to assist a person that weighs over 350 pounds in that the platform and walker could be various shapes, sizes and configurations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to support patients of a certain weight, even over 350 pounds.

Regarding claim 14, Lillevold ‘469 discloses a method of moving a person with mobility constraints, the method comprising: a) placing a walker 30 onto a platform 20 of a portable movement device; b) assisting the person with mobility constraints from a first seated position near said portable movement device, to a standing position on said portable movement device, wherein said person with mobility constraints engages one or more handles 48 on said walker 30 on said platform 20 of said portable movement device to stand in an assisted position on said portable movement device; c) rotating said platform 20 of said portable movement device relative to a base 50 of said portable movement device, wherein said base 50 of said portable movement device is stably positioned on a floor and wherein said person with mobility constraints is rotated in a circular motion in a circular path to a second position; d) assisting said person with mobility constraints to a second seated position; and e) removing said walker 30 from said portable movement device (col. 8, lines 5-46 and col. 6, lines 10-11).
Regarding claim 15, Lillevold ‘469 discloses further comprising moving said portable movement device to a second location (col. 8, lines 5-46).
Regarding claim 16, Lillevold ‘469 discloses wherein said portable movement device could be less than 30 pounds in that Lillevold ‘469 teaches that the platform could be various shapes, sizes and configurations.  Specifically, the size of the platform could directly affect the weight of the device.  Noting that the walker may be various configurations and is detachable from the platform.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to weigh less than thirty pounds for easy transport.
Regarding claim 17, Lillevold ‘469 discloses wherein said portable movement device could be less than 20 pounds in that Lillevold ‘469 teaches that the platform could be various shapes, sizes and configurations.  Specifically, the size of the platform could directly affect the weight of the device.  Noting that the walker may be various configurations and is detachable from the platform.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to weigh less than thirty pounds for easy transport.
Regarding claim 18, Lillevold ‘469 discloses wherein said portable movement device could be configured to accommodate a person with mobility constraints that weighs over 350 pounds in that the platform and walker could be various shapes, sizes and configurations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to support patients of a certain weight, even over 350 pounds.
Regarding claim 19, Lillevold ‘469 discloses wherein said platform 20 is engaged with said base 50 with a rotational component 55.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,092,469 to Lillevold in view of 2010/0319121 to Polomsky et al.
Regarding claim 6, Lillevold ‘469 discloses wherein said platform.  Polomsky ‘121 also discloses a platform that further comprises an anti-slip surface to stably support a user (para 0010).  Anti-slip surfaces are well known in the support arts in that they allow more support relative to a surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lillevold ‘469 with  a non-slip surface like the platform taught in Polomsky ‘121 to stably support a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions depending on how the claims are amended.  The list of supports is as follows: US-10987266-B2 OR US-9345631-B2 OR US-10682275-B2 OR US-4829612-A OR US-20150250674-A1 OR US-20050076436-A1 OR US-5507044-A OR US-5526541-A OR US-20130269102-A1 OR US-20180161224-A1 OR US-7543341 OR US-20190038490-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632